DETAILED ACTION
	Claims 1 and 7-27 are pending. Claims 1, 8, and 13 have been amended, claims 2-6 were previously canceled, and claims 26 and 27 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 9, and 17 recite “alkyl having 1 to 20 C atoms, which is…branched”. However, this radical must have at least 3 C atoms because it is in the terminal position.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 recites “more than 0%”. However, claim 7 requires formula II therefore one of ordinary skilled understand that formula III must be more than 0% because it is required in the liquid crystal lens. Therefore, claim 8 fails to further limit claim 7. Claim 25 recites “according to claim 1, wherein the compound of formula IIZ is present at 20% to 40% by weight”. However, claim 1 recites “10% to 30% by weight of one or more compounds of formula IIZ”. Therefore, claim 25 fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-12, 16, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Suermann (U.S. 6,753,045) in view of Ohishi et al. (U.S. 2018/0171229).
	Suermann teaches nematic liquid-crystal mixtures used therein, characterized in that they comprise one or more compounds of the formula I and at least one compound of the formula II and at least one compound of the formula III [abstract] wherein formula II is the following:

    PNG
    media_image1.png
    125
    328
    media_image1.png
    Greyscale
[col 2 line 50] wherein R2 and R3 are alkyl groups having from 1 to 12 carbon atoms [col 2 lines 60-62] which is equivalent to formula I-3 of instant claim 1 when R11 and R12 are alkyl having 1 to 12 C atoms, L12 is H, and L11 and L13 are F. Suermann also teaches the mixture comprises from 2 to 50% of one or more compounds of the formula II [col 18 lines 40-41] which overlaps the range of 25-45% of instant claim 1. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976). Suermann further teaches besides the compounds of the formulae I, II and III, the mixtures according to the invention preferably comprise one or more liquid-crystalline tolan compounds [col 16 lines 10-12] in which particular preference is given to compounds of the following formulae Ta and Tb in a proportion from 5 to 50% (which overlaps the combined ranges of formulas I-1 and I-2 of instant claim 1) [col 17 lines 12-21]:

    PNG
    media_image2.png
    159
    334
    media_image2.png
    Greyscale
[col 16 lines 25-30] wherein R1 and R2 are alkyl having 1 to 12 carbon atoms [col 15 lines 45-46] which are equivalent to formulae I-1 and I-2 respectively of instant claim 1 when R11 and R12 are alkyl having 1 to 12 C atoms, L11-L13 of formula I-1 and I-2 are H, and Z1 is a single bond. Suermann also teaches particular preference is given to mixtures comprising one or more compounds of the following formula Vb and/or Vc, furthermore Vf, in particular those in which L1 and/or L2 are F [col 7 lines 65-67]:

    PNG
    media_image3.png
    227
    296
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    117
    329
    media_image4.png
    Greyscale
 [col 7 lines 1-30] wherein R is an alkyl group having from 1 to 12 carbon atoms [col 7 line 55] such that formula Vc is equivalent to formula IIZ of instant claims 1 and 23, specifically the formula shown in instant claim 24 when n is 1 to 7; Formula Vf is equivalent to formula IIZ of instant claims 1, 22, and 23 when R2 is alkyl having 1 to 12 C atoms, m is 1, L21 is F, L22 is H, and X2 is F; and formula Vb is equivalent to formula VI of instant claim 10 when R6 is an alkyl having 1 to 12 C atoms, ring A6 is 
    PNG
    media_image5.png
    57
    112
    media_image5.png
    Greyscale
, Y61 and Y62 are F, and X6 is CN. Suermann further teaches the mixture comprises from 5 to 50% of one or more compounds of the formula V [col 18 lines 51-52] which overlaps the claimed range of 10% to 30% and 20% to 40% of instant claims 1 and 25 respectively. Suermann also teaches owing to the high birefringence Δn of the tolan compounds, lower layer thicknesses can be used, which significantly shortens the response times [col 16 lines 15-18]. Thus, when the composition of Suermann comprises the above described tolan claim 1). Suermann further teaches without further elaboration, it is believed that one skilled in the art can, using the preceding description, utilize the present invention to its fullest extent. The following preferred specific embodiments are, therefore, to be construed as merely illustrative, and not limitative of the remainder of the disclosure in any way whatsoever [col 27 lines 17-22] and the preceding examples can be repeated with similar success by substituting the generically or specifically described reactants and/or operating conditions of this invention, and one skilled in the art can easily ascertain the essential characteristics of this invention, and, without departing from the spirit and scope thereof, can make various changes and modifications of the invention to adapt it to various usages and conditions [col 28 lines 27-36]. Thus, every embodiment disclosed therein must be equally considered for the sought invention. Suermann also teaches the object of the invention is to provide short response times, in particular at low temperatures, and/or good steepness and improved temperature dependence of the operating voltage and/or good angle dependences of the contrast [col 2 lines 14-20]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Suermann through routine experimentation of combining equally suitable compounds and arrive at the instantly claimed composition in order to achieve optimal liquid-crystalline properties desired therein. Suermann does not teach the use of the above liquid crystal mixture in an LC lens, specifically one having a patterned electrode.
claims 1, 12, and 16). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, it is known to use liquid crystal compositions in liquid crystal lenses. Furthermore, Suermann teaches one skilled in the art can easily ascertain the essential characteristics of this invention, and, without departing from the spirit and scope thereof, can make various changes and modifications of the invention to adapt it to various usages and conditions [col 28 lines 27-36]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
With regard to claims 7-9, Suermann teaches besides one or more compounds of the formula II, component B preferably comprises one or more compounds selected from the group consisting of the bicyclic compounds and/or one or more compounds selected from the group consisting of the tricyclic compounds and/or one or more compounds selected from the group consisting of the tetracyclic compounds [col 12 line 66-col 14 line 65] in which particular preference is given to compounds of the following formula VIII27 [col 15 lines 56-57]:

    PNG
    media_image6.png
    103
    335
    media_image6.png
    Greyscale
[col 15 line 1] wherein R1 and R2 are alkyl groups having 1 to 12 carbon atoms and L is H or F [col 15 lines 45-51] which is equivalent to formula III of instant claim 7, specifically formula III-3 of instant claim 9 when R31 and R32 are alkyls having 1 to 12 C atoms, A31 is 
    PNG
    media_image7.png
    41
    87
    media_image7.png
    Greyscale
 or 
    PNG
    media_image8.png
    59
    79
    media_image8.png
    Greyscale
 respectively, Z31 is a single bond, and A32 is 
    PNG
    media_image7.png
    41
    87
    media_image7.png
    Greyscale
. Suermann also teaches the mixture comprises 2 to 40% of one or more compounds of formula VIII [col 18 lines 64-65] which overlaps the range of more than 0% and less than 30% of instant claim 8. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976).
.
Claims 13-15, 17-21, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Suermann (U.S. 6,753,045).
Suermann teaches nematic liquid-crystal mixtures used therein, characterized in that they comprise one or more compounds of the formula I and at least one compound of the formula II and at least one compound of the formula III [abstract] wherein formula II is the following:

    PNG
    media_image1.png
    125
    328
    media_image1.png
    Greyscale
[col 2 line 50] wherein R2 and R3 are alkyl groups having from 1 to 12 carbon atoms [col 2 lines 60-62] which is equivalent to formula I-3 of instant claim 13 when R11 and R12 are alkyl having 1 to 12 C atoms, L12 is H, and L11 and L13 are F. Suermann also teaches the mixture comprises from 2 to 50% of one or more compounds of the formula II [col 18 lines 40-41]. Suermann further teaches besides the compounds of the formulae I, II and III, the mixtures according to the invention preferably comprise one or more liquid-crystalline 
tolan compounds [col 16 lines 10-12] in which particular preference is given to compounds of the following formulae Ta and Tb in a proportion from 5 to 50% [col 17 lines 12-21]:

    PNG
    media_image2.png
    159
    334
    media_image2.png
    Greyscale
[col 16 lines 25-30] wherein R1 and R2 are alkyl having 1 to 12 carbon atoms [col 15 lines 45-46] which are equivalent to formulae I-1 and I-2 respectively of instant claim 13 when R11 and R12 are alkyl having 1 to 12 C atoms, L11-L13 of formula I-1 and I-2 are H, and Z1 is a single bond. The combined amount of compounds represented by formulae II, Ta, and Tb (Applicant’s I-3, I-1, and I-2 respectively) overlaps the claimed range of 40% to 90% of instant claim 13. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976). Suermann also teaches particular preference is given to mixtures comprising one or more compounds of the following formula Vb and/or Vc, furthermore Vf, in particular those in which L1 and/or L2 are F [col 7 lines 65-67]:

    PNG
    media_image3.png
    227
    296
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    117
    329
    media_image4.png
    Greyscale
 [col 7 lines 1-30] wherein R is an alkyl group having from 1 to 12 carbon atoms [col 7 line 55] such that formula Vc is equivalent to formula IIZ of instant claims 13 and 19, specifically the formula shown in instant claim 20 when n is 1 to 7; Formula Vf is equivalent to formula IIZ of instant claims 13, 18, and 19 when R2 is alkyl having 1 to 12 C atoms, m is 1, L21 is F, L22 is H, and X2 is F; and formula Vb is equivalent to formula VI of instant claim 17 when R6 is an alkyl having 1 to 12 C atoms, ring A6 is 
    PNG
    media_image5.png
    57
    112
    media_image5.png
    Greyscale
, Y61 and Y62 are F, and X6 is CN. Suermann further teaches the mixture comprises from 5 to 50% of one or more compounds of the formula V [col 18 lines 51-52] which overlaps the range of 10% to 40% and 20% to 40% of instant claims 13 and 21 respectively. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976). Suermann also teaches besides one or more compounds of the formula II, component B preferably 

    PNG
    media_image6.png
    103
    335
    media_image6.png
    Greyscale
[col 15 line 1] wherein R1 and R2 are alkyl groups having 1 to 12 carbon atoms and L is H or F [col 15 lines 45-51] which is equivalent to formula III of instant claim 17 when R31 and R32 are alkyls having 1 to 12 C atoms, p is 2, each Z31 is a single bond, the first A31 is 
    PNG
    media_image7.png
    41
    87
    media_image7.png
    Greyscale
 or 
    PNG
    media_image8.png
    59
    79
    media_image8.png
    Greyscale
 respectively, the second A31 is 
    PNG
    media_image7.png
    41
    87
    media_image7.png
    Greyscale
, Z32 is a single bond, and A32 is 
    PNG
    media_image9.png
    46
    87
    media_image9.png
    Greyscale
. Suermann also teaches owing to the high birefringence Δn of the tolan compounds, lower layer thicknesses can be used, which significantly shortens the response times [col 16 lines 15-18]. Thus, when the composition of Suermann comprises the above described tolan compounds in the overlapping ranges, the composition would be expected to have a birefringence of 0.24 or more, specifically 0.24 to 0.40, more specifically 0.28 to 0.30, absent any evidence to the contrary (claims 13, 26, and 27). Suermann further teaches without further elaboration, it is believed that one skilled in the art can, using the preceding description, utilize the present invention to claim 14).
	With regard to claim 15, Suermann teaches TN and STN displays comprising the above liquid crystal mixture [col 2 line 15].



Response to Arguments
Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive. Applicant argues regarding the 103 rejections over Suermann in view of Ohishi, and Suermann alone, Suermann teaches media for TN and STN displays with moderate birefringence whereas the claimed media recite a significantly higher birefringence of 0.24 or more. Suermann does not provide any guidance on how to achieve this exceptionally high birefringence or provide guidance to the use of the media in an LC lens. Further, based on the teachings of Δn value increases as low as 0.023 being characterized as significant differences, see Ohishi [0129-0132], one of ordinary skill in the art seeing the compositions of Suermann, which disclose media with much more lower Δn values, would not have reasonable expectation of achieving the claimed required Δn. For this reason, there is no obviousness in the present case, see also KSR, Procter & Gamble v. Teva, and Amgen v. Hoffman-LaRoche for support of establishing obviousness.
The Examiner respectfully disagrees. Suermann teaches the tolan compounds, particularly those of formulae Ta to Th, have high birefringence [col 16 lines 15-18]. Thus, when the composition of Suermann comprises the tolan compounds recited in the above rejection in the overlapping ranges, the composition would be expected to have a birefringence of 0.24 or more. As to the use in LC lenses, Ohishi is being used to teach such use. Ohishi teaches it is known to use liquid crystal media in both liquid crystal lenses and TN and/or STN technologies [0003-005] and [0102]. Additionally, Suermann teaches the object of the invention is to provide short response times, in particular at low temperatures, and/or good steepness and improved temperature dependence of the 
Due to the amendment of instant claims 1 and 13, the 112(b) rejections have been withdrawn.
Due to the amendment of instant claim 8, the 112(d) rejection has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Anna Malloy/Examiner, Art Unit 1722                          

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722